DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the compound diagramed on page 2 of the 4/21/2022 Response (specification page 8, compound 5) is acknowledged.  The election/restriction is hereby made FINAL.  

Priority
The examiner notes for clarity of the record that none of the foreign priority documents are of yet of record (although inventor has requested on 12/9/2020 of the USPTO that they be retrieved).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There appears to be insufficient antecedent basis for limitation (b) in the definition of variables R1 and R2.  That is, it is not apparent that this limitation (a protecting group R4W(R5R6C)m-) is encompassed by the groups listed in the definition of variables R1 and R2 of claim 1, the claim from which claims 2 and 6 immediately depend.  
Furthermore, in this same definition (b), the definition of the protecting group R4W(R5R6C)m- is unclear because variable R6 has three definitions while variables R8 and R9 are both undefined.  
Clarification is in order.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for the limitations “…chelator, hydrate, solvate, stereoisomer, or polymorphic form thereof…” in the claim.  Claim 1, the claim from which claim 10 immediately depends, teaches only a compound of Formula I, or its pharmaceutically acceptable salts or ester.  

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims depend from claims that are indefinite and they do nothing to relieve this indefiniteness.  These dependent claims are also, therefore, indefinite.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is deemed free of the prior art.  
The search was therefore expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using formula I: R1=alkoxycarbonyl (Boc); R2= R4W(R5R6C)m- where R4 is R7XC(O)- where R7=unsubstituted alkyl, X=methylene, R5=R6=H, m=1; R3=absent.  
All other claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12 and 27, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 106478596 A, cited in the IDS.  
The reference teaches inventor’s compound (page 4/7, compound M-2).  The compound is one of a set of compounds which are axitinib prodrugs and is utilized in a pharmaceutical composition (English abstract).  
Claim 27 is included in this rejection because its limitations are intrinsic to the prior art method.  That is, the administration of the prior art prodrug of axitinib necessarily modulates the pharmacokinetic profile of axitinib such that the pharmacokinetic profile of axitinib is modulated compared to administration of axitinib itself.  
The examiner notes for clarity of the record that the cited reference teaches several other of inventor’s compounds.  

Allowable Subject Matter
The elected species being deem free of the prior art, any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  
Claims 13-16, 18, 19, 28, 29 and 31 are objected to because they are drawn to subject matter which is allowable (the elected species) as well as subject matter which has not yet been searched.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/28/2022